United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3036
                      ___________________________

                               Loren W. May, Sr.

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                           United States of America

                           lllllllllllllllllllll Defendant

   T. C. Outlaw, Warden, FCI - Forrest City; Ronald Smith, Safety Manager,
                              FCI-Forrest City

                    lllllllllllllllllllll Defendants - Appellees

                Geraldo Maldonado, Jr.; Harrell Watts; Does

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                            Submitted: April 2, 2013
                              Filed: April 5, 2013
                                 [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Loren May, an inmate of the Federal Correctional Institution in Forrest City,
Arkansas, appeals the district court’s1 grant of summary judgment to defendants
Warden T.C. Outlaw and Safety Manager Ronald Smith. May asserted that they
violated his Eighth Amendment rights by knowingly subjecting him to an
environment containing “black mold,” which caused him a number of illnesses.
Because undisputed evidence shows that Outlaw and Smith took meaningful,
affirmative steps to reduce the amount of mold present at the prison facility, we
conclude that neither defendant was deliberately indifferent to May’s medical needs
or health risks. See Nelson v. Corr. Med. Servs., 583 F.3d 522, 528-29 (8th Cir.
2009) (prison official violates Eighth Amendment if official knows of and disregards
serious medical need or substantial risk to inmate's health or safety).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-